Title: Abigail Adams to John Adams, 13 December 1788
From: Adams, Abigail
To: Adams, John


        
          December 13th 1788
          my dear Friend
        
        I hope every post to hear from you, but every post has hithertoo dissapointed me. a month is a long time to be absent from Home without learning any thing from you. you have often left me and always was very punctual in writing to me. this is but the second time I have left you, and the first that I have been so long without hearing from you. I have written three times before, but have very little to entertain you with. Politicks are confined much to Newyork the papers of which give us but little information and winter leaves us very little scope for Farming or Husbandry. Col Smith has a fine poultry yard consisting of Turkys Geese fowls ducks in abundance, a pair of very good Horses & two cows, two pointers & two water dog’s. the Island abounds with game Quails partridges ducks plovers &c
        Having tarried till mrs Smith has got well and about House, I am anxious to return Home again I think I could be more usefull there than here. I should have like’d to have spent one week in Nyork, but shall not tarry a day for that purpose after an opportunity offers for my return. I beg you would write me by the post. mrs Smith desires me to present her duty to you & Love to all her friends. most affectionately / yours
        A A—
      